[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 815 
Order affirmed, with costs. The petitioner was not entitled to be appointed to the position of Mechanical Engineer while the head of the department in the exercise of administrative discretion chose to leave the position vacant. He was not entitled to appointment to the position of Administrator of Public Buildings because the [Municipal] Civil Service Commission acted upon reasonable grounds in ordering a competitive examination for that position. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. *Page 816